FILED
Western District of Washington

Stephen L. Grittman
04 3 Street at Seattle
P.O. Box 146 SEP 20 0021

Lafayette, OR 97127-0146

September 15, 2021

United States Bankruptcy Court
700 Stewart Street
Seattle, WA 98101

RE: Case # 16-11767-CMA

To Whom It May Concern:

MARK L. HATCHER, CLERK
OF THE BANKRUPTCY COURT

I wholly oppose the motion for final resolution and relief. The motion should be denied due to

the defendant being previously found guilty on fraud charges 1n regards to the case in question.

To dismiss, resolve, or offer relief to the defendant would be, in my opinion, to indicate to them
that their behavior is acceptable and forgivable without repaying their debt. To say that I do not

agree with this is a gross understatement,

On my claim form in regards to the criminal case, there is a statement that reads, “A person who
files a fraudulent claim could be fined up to $500,000.00, imprisoned for up to 5 years, or both.”
The defendant is guilty of fraud as well as theft. The defendant took over five thousand dollars of
my money, never intending to ship product to me, thus intentionally engaging in fraudulent

behavior. Their punishment should match their crime. They definitely should not be offered
resolution or relief without repaying those who they stole money from. Therefore, I oppose this

motion for resolution and relief.

Sincerely,

 

Stephen L. Grittman

CC: Michael J. Gearin
David C. Neu
Brian T. Peterson
K&L Gates, LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 90104

Case 16- - |
16-11767-CMA Doc 2335 Filed 09/20/21 Ent. 09/21/21 11:40:08 Pg.1of1
